Title: From Alexander Hamilton to James McHenry, 15 April 1799
From: Hamilton, Alexander
To: McHenry, James


New York, April 15, 1799. “… A letter from General Washington of the 10th. instant has this passage ‘Not an officer in this state has yet received his Commission to the great dissatisfaction of all and relinquishment of many, who would no longer remain in a state of suspense and idleness.’ There is a strong impatience in the officers every where to have their commissions. It seems to me that it would be adviseable always to issue them as soon as appointments are made dated on the day of the confirmation by the Senate. Where any future alteration of relative rank may require it, the thing may be managed by endorsement or by recalling the former and issuing another Commission.… I will thank you, should you be able to procure Aidey’s treatise on Court Martials to send it to me.”
